Title: To James Madison from Ira Allen, 14 December 1807
From: Allen, Ira
To: Madison, James



(Confidential)
Sir
Philadelphia Decr. 14th. 1807

From Different Considerations that will in a few days be Explained to you in a Personal Interview I have Rimained in this City and omited to Write to any of my frends at Washington since the Conveaning of Congress Except Recently Sending Pamphlets to the Members thereof
When I call to mind my address of July Last to the People of British America Letters to the Governors thereof and Mr. Erskine Minister of Great Britain the Local Situation of that Country, the Personal Acquaintance I have with Men of Influence there and their Acquaintances & Connections with Government and officers thereof in London I am Persuaided that Sd address and Documents Accompanying it (Copies of which I sent you) will have Some Effect in Preserving Peace that Men of Consequence in British America will Repeatedly Remonstrate against War and their Remonstrances will be the more attended to in Consequence of the French Gaining Power and Loss of British Commerce.  But Should the United States be Necessitated to go to War with Great Britain I offer my Servises (being Duly Authorised) to take the Canada’s and Unite them to the Government of the United States and Submit for your Consideration whether from my Acquaintance there and in the adjacent Parts of the United States I Could not Carry into Effect Such an object with as Little Expence of Blood and Treasures as any Man.  I am with High Consideration your most obedient Humble. Servt.

Ira Allen

